Munson, J.
(dissenting)—I have both legal and practical objections to the majority holding that a "memorandum decision" was a final judgment.
Legally, there is no authority for treating a superior court differently when it is sitting in an appellate capacity. Superior Court Civil Rule (CR) 54(a)(1) defines judgment:
A judgment is the final determination of the rights of the parties in the action and includes any decree and order from which an appeal lies. A judgment shall be in writing and signed by the judge and filed forthwith as provided in Rule 58.
*783CR 54(e) provides who should prepare a judgment—in most cases the prevailing attorney—and states it must be presented within 15 days of the "entry of the verdict or decision, ..." No judgment may be signed or entered under CR 54(f)(2) until opposing counsel has been given 5 days' notice of presentation and a copy of the proposed judgment (unless emergency or prior approval is involved). None of these rules provide for filing a memorandum decision, yet CR 81 states "these rules shall govern all civil proceedings." There are no rules of procedure for a superior court sitting in an appellate capacity.
In common practice, a memorandum opinion has no force or effect and is subject to complete revision before becoming final. See Felsman v. Kessler, 2 Wn. App. 493, 498, 468 P.2d 691 (1970). The attorney who failed to prevail has no incentive to propose any final judgment. State ex rel. Lynch v. Pettijohn, 34 Wn.2d 437, 209 P.2d 320 (1949), is distinguishable. There the parties were on statutory notice the proceedings would be "summary and informal". Further, the judge stated he intended his "opinion" to be a final decision. Here the judge who wrote the memorandum decision did not so state; in fact, he has never been asked what his intent was. A judge of another department held the memorandum decision was not a "final decision" or judgment.
As a practical matter, the bar should not have to act as soothsayers to determine when a written trial court opinion or decision might be a final judgment. For the sake of uniformity, the better practice is to follow CR 54; the prevailing party should submit a proposed judgment, decree or order, with appropriate notice and service upon the opposing party. All parties are then aware of the status of the proceeding and can consider the applicability of postjudgment motions such as motions for reconsideration, CR 59(b), appeals under RAP 2.2, and other time-limited procedures hinging upon entry of judgment.
I would affirm, require a judgment be entered in the original cause No. 79-2-00993-5, which is still lying lan*784guidly within the bosom of the trial court, and allow appeal therefrom.
Reconsideration denied June 22, 1982.
Review granted by Supreme Court September 24, 1982.